Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Bridge on 08/11/21.
The application has been amended as follows: 

14. (Currently Amended) The tray of claim 13, wherein:
the distal end of each corresponding foot being upturned and extending upward towards the top support surface; the corresponding feet and the legs forming grooves;
the leg portions of each projection are received in corresponding grooves of corresponding rails associated with each channel respectively.

15.    (Currently Amended) The tray of claim 12, further comprising a mounting rail, the mounting rail being attached to one of the cap members, the mounting rail defining [[the]] a downward opening channel.

Cancel claim 16. 

Claim 19, line 21: -- the body portion of each of the cap members comprises a top surface that is offset below the top support surface of the base member--.

21. (Currently Amended) A tray for use in a retail merchandise display, the tray comprising:
a base member defining a top support surface for storing retail merchandise thereon, the base member extending between opposed front and rear ends of the base
member, the base member comprising a plurality of rails underneath the top support surface, the rails defining a plurality of channels therebetween, the channels extending generally parallel to a feed direction of the tray; the top support surface includes a plurality of upwardly extending ribs, adjacent ribs of the plurality of ribs forming grooves therebetween, the ribs extending generally parallel to the feed direction; the top surface, the ribs, and the rails forming a continuous structure;
a pair of cap members attached to the base member with the base member being interposed between the pair of cap members such that a first cap member from the pair of cap members is removably attached to the front end of the base member and a second cap member from the pair of cap members is removably attached to the rear end of the base member, wherein:

each cap member includes a plurality of projections extending away from each body portion respectively, each projection including:
leg portions extending generally parallel to the feed direction, the leg portions being spaced apart;
a connection portion extending between and connecting the leg portions[[,]] to define an opening between the leg portions and the connection portion 
each projection being received in a corresponding channel of the plurality of channels to secure each cap member to the base member.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: There is no
reasonable basis for combining the prior art (i.e. Grubbs 2015/0041418 & Spamer
4,454,948) without impermissible hindsight. Further regarding claim 1, the prior art references do not teach “for each of the cap member, the projections being offset from the top surface of the body portion forming a stepped configuration between the projections and the top surface of the body portion”. The applicant’s base member has a a top surface (Figs 7 & 8, #84) wherein

7 & 8, #84) in a stepped configuration (as shown in Fig 7).
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631